DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 12/1/2021 has been entered and made of record.


Response to Arguments
Applicant's arguments with respect to claims 1, 13, 19, 20 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following claims 1, 13, 19, 20 elements are not described in the specification: “an image captured by each of a plurality of image capturing apparatuses”.
The specification instead describes different images captured by each of the plurality of image capturing apparatuses (see figure 2, figure 3, figure 5).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims 1, 13, 19, 20 elements are vague and indefinite because it states one particular image is captured by multiple apparatuses: “an image captured by each of a plurality of image capturing apparatuses”.

The following claims 1, 13, 19, 20 elements are vague and indefinite because “an image” is repeated throughout the claim, therefore it is not clear how many images are captured.  The applicant should properly distinguish each image captured:
“a first detection unit configured to perform a first detection processing on an image captured by each of a plurality of image capturing apparatuses, wherein the first detection processing is performed to detect an event and sequentially for the plurality of image capturing apparatuses;… 
wherein the second detection processing determined by the determination unit is performed on an image captured by a target image capturing apparatus among the plurality of image capturing apparatus, in a case that the event is detected from the image captured by the target image capturing apparatus in the first detection processing, and
the first detection processing is performed on an image captured by another image capturing apparatus different from the target image capturing apparatus, in a case that the event is not detected from the image captured by the target image capturing apparatus.”
 
The following claims 1, 13, 19, 20 element is vague and indefinite because it is not clear what is performed sequentially “wherein the first detection processing is performed to detect an event and sequentially for the plurality of image capturing apparatuses”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11-13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2002/0061064) in view of Yagi et al. (US 2011/0057783).

Regarding claim 1, Ishikawa teaches an information processing apparatus comprising:
a first detection unit configured to perform a first detection processing on an image captured by each of a plurality of image capturing apparatuses, wherein the first detection processing is performed to detect an event and sequentially for the plurality of image capturing apparatuses (see figure 3, para. 0151, 0171, where Ishikawa discusses multiple cameras capturing images);
a determination unit configured to determine a second detection processing in accordance with the event detected in the first detection processing, wherein the second detection processing is performed to detect the event (see figure 3, para. 0171, 0180, where Ishikawa discusses multiple cameras capturing images detecting image change and motion); and
a second detection unit configured to perform the second detection processing,  wherein the second detection processing determined by the determination unit is performed on an image captured by a target image capturing apparatus among the plurality of image capturing apparatus, in a case that the event is detected from the image captured by the target image capturing apparatus in the first detection processing (see figure 3, para. 0171, 0180, where Ishikawa discusses multiple cameras capturing images detecting image change and motion).
Ishikawa does not expressly teach the first detection processing is performed on an image captured by another image capturing apparatus different from the target image capturing apparatus, in a case that the event is not detected from the image captured by the target image capturing apparatus.
However, Yagi teaches the first detection processing is performed on an image captured by another image capturing apparatus different from the target image capturing apparatus, in a case that the event is not detected from the image captured by the target image capturing apparatus (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether an event is detected).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa with Yagi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ishikawa in this manner in order to improve event detection from images by applying different compression rates to detect events in different image scenarios and 

Regarding claim 5, Yagi teaches further comprising an output unit configured to output detection information indicating that the event is detected in a case where the event is detected by the second detection unit (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether an event trigger is activated).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 6, Yagi teaches wherein the second detection processing is allowed to be performed a number of times greater than a number of times when the first detection processing is performed (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression is performed more than the event triggered compression).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 7, Yagi teaches wherein the second detection processing is detection processing to be performed on an image with a lower compression rate than a compression rate in the first detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether an event is detected).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 9, Yagi teaches wherein, in a case where the event is detected through the second detection processing, the first detection unit stops the first detection processing on an image for a predetermined period of time, the image captured by the image capturing apparatus having captured (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses event triggered image detection).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 11, Yagi teaches wherein the first detection unit and the second detection unit detect an abnormal action of a person as the event (see figure 1A, para. 0139, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether a person triggers the system).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 12, Yagi teaches wherein the first detection unit and the second detection unit detect presence of a specific object as the event (see figure 1A, para. 0139, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether a person or objects trigger the system).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable storage medium.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2002/0061064) in view of Yagi et al. (US 2011/0057783) in view of Ayalasomayajula et al. (US 2016/0292511).

Regarding claim 15, Ishikawa and Yagi do not expressly teach further comprising a plurality of image capturing apparatuses connected to the information processing apparatus via the network.  However, Ayalasomayajula teaches further comprising a plurality of image capturing apparatuses connected to the information processing apparatus via the network (see figure 10, para. 0035, 0081, 0093, where Ayalasomayajula discusses a sequence of cameras that perform image detection via a network).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi with Ayalasomayajula to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ishikawa and Yagi in this manner in order to improve event detection from images captured using multiple cameras to determine different image scenarios.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ishikawa and Yagi, while the teaching of Ayalasomayajula continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the image scenario using multiple cameras and applying different .





s 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2002/0061064) in view of Yagi et al. (US 2011/0057783) in view of Lee (US 2011/0032432).

Regarding claim 17, Yagi teaches wherein the information processing apparatus includes a transmission unit configured to transmit an instruction to change a compression rate to the image capturing apparatus in a case where the event is detected through the first detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses scene recognition unit to transmit detected events to the compression units), and wherein the second detection unit detects the event from a processing target that is the captured image compressed using the changed compression rate (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses adjusting the compression rate based on the motion in the image data).
Ishikawa and Yagi do not expressly teach wherein the image capturing apparatus includes a transmission unit configured to transmit the captured image compressed using the changed compression rate based on the instruction to the information processing apparatus.
However, Lee teaches wherein the image capturing apparatus includes a transmission unit configured to transmit the captured image compressed using the changed compression rate based on the instruction to the information processing apparatus (see figure 1, figure 4, para. 0041, 0054-0055, 0058, where Lee discusses first and second compression units transmitting the compressed images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi with Lee to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.


Regarding claim 18, Yagi teaches wherein the information processing apparatus includes a transmission unit configured to transmit an instruction to change a frame rate to the image capturing apparatus in a case where the event is detected through the first detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses adjusting the compression rate based on detected motion), wherein a second detection unit detects the event from a processing target that is the captured image received at the changed frame rate (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses adjusting the compression rate). 
Ishikawa and Yagi do not expressly teach wherein the image capturing apparatus includes a transmission unit configured to transmit the captured image to the information processing apparatus at the changed frame rate based on the instruction.
(see figure 1, figure 4, para. 0041, 0054-0055, where Lee discusses first and second compression units transmitting the compressed images).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishikawa and Yagi with Lee to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ishikawa and Yagi in this manner in order to improve event detection from images captured using multiple cameras to determine different image scenarios.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ishikawa and Yagi, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the image scenario using multiple cameras and applying different compression rates.  The Ishikawa, Yagi, and Lee systems perform image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663